Exhibit 10.2

 

Execution Version

 

December 27, 2019

 

Leisure Acquisition Corp.

250 W. 57th Street

Suite 2223

New York, NY 10107

 

Dear Sirs/Mesdames:

 

Re:Voting and Support Agreement

 

This voting and support agreement (the “Agreement”) is entered into by and among
The Catalyst Capital Group Inc., Catalyst Fund II Parallel Limited Partnership,
Catalyst Fund Limited Partnership II and Catalyst Fund Limited Partnership III
(collectively, the “Supporting Party”) and Leisure Acquisition Corp., a Delaware
corporation (“LACQ” and, together with the Supporting Party, the “Parties”).

 

The Supporting Party understands that concurrently with the execution of this
Agreement, LACQ, GTWY Holdings Limited (the “Company”) and GTWY Merger Sub
Corp., a Delaware corporation (“Merger Sub”), are entering into an Agreement and
Plan of Merger (as it may have been, or may from time to time be, amended,
modified or amended and restated, the “Merger Agreement”) contemplating, amongst
other things, the merger of LACQ with and into Merger Sub, with LACQ as the
surviving entity, pursuant to which, and in consideration for such merger,
common shares in the capital stock of the Company (“Company Shares”) will be
issued to stockholders of LACQ by way of a plan of arrangement under Section 192
of the CBCA (the “Plan of Arrangement”) in accordance with and subject to the
terms and conditions thereof. The Supporting Party exercises control or
direction over the Company Shares set forth in Schedule A (together with any
Company Shares acquired by or issued to the Supporting Party or over which the
Supporting Party acquires control or direction after the date hereof, directly
or indirectly, if any, the “Subject Securities”). The Supporting Party
acknowledges that LACQ would not have entered into the Merger Agreement but for
the execution and delivery of this Agreement by the Supporting Party. The
Supporting Party hereby agrees to cause each registered holder of the Subject
Securities (to the extent not the Supporting Party) to comply with the terms of
this Agreement. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Merger Agreement.

 

1.Voting and Other Covenants

 

The Supporting Party hereby irrevocably covenants and agrees from the date
hereof until the date of termination of this Agreement in accordance with
Section 3:

 

(a)at the Company Special Meeting (which, for the purposes of this Agreement,
shall include any postponement thereof or any other meeting of shareholders of
the Company pertaining to the approval of the Transactions), to cause the
Subject Securities to be counted as present for purposes of establishing quorum
and to exercise (or cause to be exercised) all voting rights attached to the
Subject Securities in favor of the Arrangement Resolution and any other matters
which are necessary, proper or advisable for the consummation of the Arrangement
and the other transactions contemplated by the Merger Agreement, the Plan of
Arrangement and any Ancillary Agreements, including in connection with any
separate vote of any sub-group of Company Shareholders that may be required to
be taken and of which sub-group the Supporting Party forms a part or controls;

 



 

 

 

(b)to deliver (or cause to be delivered) on or before the third Business Day
prior to the Company Special Meeting in accordance with the instructions set out
in the Circular and with a copy to LACQ concurrently with such delivery, duly
executed proxies directing the holder of such proxies to vote in favor of the
Arrangement Resolution and any other matters which are necessary, proper or
advisable for the consummation of the Arrangement and the other transactions
contemplated by the Merger Agreement, the Plan of Arrangement and the Ancillary
Agreements;

 

(c)not to, directly or indirectly, exercise or cause to be exercised any Dissent
Rights in connection with the Arrangement;

 

(d)to exercise (or cause to be exercised) all voting rights attached to the
Subject Securities (i) against any action or agreement submitted for approval of
the Company Shareholders that would reasonably be expected to result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of the Company or Merger Sub contained in the Merger Agreement or of the
Supporting Party contained in this Agreement, (ii) against any action, agreement
or transaction submitted for approval to the Company Shareholders that would
reasonably be expected to adversely affect in a material manner, prevent,
materially delay or materially impede the timely consummation of the Arrangement
or would reasonably be expected to result in any condition contained in Article
X of the Merger Agreement not being satisfied, and (iii) against any change in
the capital structure of the Company or any of its Subsidiaries including any
amendments to any of their articles, by-laws or other constating documents
(other than pursuant to the Merger Agreement);

 

(e)not to option, sell, transfer, pledge, encumber, grant a security interest
in, hypothecate or otherwise convey or enter into any forward sale, repurchase
agreement or other monetization transaction with respect to any of the Subject
Securities, or any right or interest therein (legal or equitable), to any person
or group, or agree to do any of the foregoing, provided that the Supporting
Party may transfer the Subject Securities to a corporation, partnership or other
entity directly or indirectly owned or controlled by the Supporting Party or
under common control with the Supporting Party, provided, further, that (i) such
transfer shall not relieve or release the Supporting Party of or from its
obligations under this Agreement, including, without limitation, the obligation
of the Supporting Party to vote or cause to be voted all of the Subject
Securities in favour of the Arrangement Resolution, (ii) prompt written notice
of such transfer is provided to LACQ, (iii) the transferee agrees to be bound by
the terms hereof pursuant to documentation approved in writing by LACQ in
advance of such transfer, and (iv) the transferee continues to be a corporation,
partnership or other entity owned or controlled by the Supporting Party or under
common control with the Supporting Party at all times prior to Closing;

 

(f)not to grant any proxies or powers of attorney (other than as contemplated
hereby), deposit any of the Subject Securities into any voting trust or enter
into any voting arrangement, whether by proxy, voting agreement or otherwise,
with respect to any of the Subject Securities;

 

2

 

 

(g)to promptly notify LACQ of any new Subject Securities acquired by or issued
to the Supporting Party or over which the Supporting Party acquires control
after the date hereof;

 

(h)not to engage, directly or indirectly, in any transactions involving the
securities of LACQ without the prior consent of LACQ; and

 

(k)to comply with the terms of covenant applicable to the Company set forth in
Section 7.7 of the Merger Agreement (Exclusivity) mutatis mutandis.

 

2.Representations and Warranties

 

The Supporting Party represents and warrants as follows to LACQ:

 

(a)Organization & Authority. The Supporting Party is a corporation or entity
incorporated or duly organized, as applicable, validly existing and in good
standing under the laws of its jurisdiction of incorporation, organization or
formation and has full legal capacity and authority to execute and deliver this
Agreement, to perform the transactions contemplated hereunder.

 

(b)Validity of Agreement. None of the execution and delivery by the Supporting
Party of this Agreement or the completion or performance of the transactions
contemplated hereby or the compliance by the Supporting Party with the
Supporting Party’s obligations hereunder will result in a breach of (i) any
agreement or instrument to which the Supporting Party is a party or by which the
Supporting Party or any of the Supporting Party’s property or assets is bound,
(ii) any judgment, decree, order or award of any Governmental Entity issued to
or against the Supporting Party, (iii) the articles, by-laws or other constating
documents of the Supporting Party or (iv) any Laws relevant in the context of
the Arrangement or this Agreement.

 

(c)Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Supporting Party and constitutes a legal, valid and binding
obligation, enforceable by LACQ against the Supporting Party in accordance with
its terms, subject, however, to any limitation under applicable Laws relating to
(i) bankruptcy, insolvency, reorganization and other Laws of general application
affecting the enforcement of creditors’ rights, and (ii) the discretion that a
court may exercise in the granting of equitable remedies such as specific
performance and injunction.

 

(d)Title to Subject Securities. The Supporting Party is the registered and
beneficial owner of, or the beneficial owner exercising control or direction
over, the Subject Securities, with good and valid title thereto. The Supporting
Party has the sole right to vote all of the Subject Securities, subject to the
provisions of the articles and bylaws of the Company (the “Articles”). The
Supporting Party is not currently obligated to grant nor has it granted or has
any proxy outstanding in respect of any of the Subject Securities. None of the
Subject Securities are subject to any agreement, arrangement or restriction with
respect to the voting thereof, except as contemplated by this Agreement and the
Legacy Shareholders Agreement. The Supporting Party is not the registered or
beneficial owner of, nor does it exercise control or direction over, any Company
Shares other than the Subject Securities. Other than pursuant to the Legacy
Shareholders Agreement, the Supporting Party has no agreement or option, or
right or privilege (whether by Law, pre-emptive or contractual) capable of
becoming an agreement or option, for the purchase or acquisition by the
Supporting Party or transfer to the Supporting Party of additional Company
Shares. No Person has any agreement or option, or any right or privilege
(whether by Law, pre-emptive or contractual), capable of becoming an agreement
or option for the purchase, acquisition or transfer from the Supporting Party of
any of the Subject Securities except pursuant to this Agreement or as expressly
provided in the terms of the Legacy Shareholders Agreement.

 



3

 

 

(e)Approvals and Consents. Other than the Gaming Authority Approvals, no
sanction, ruling, consent, order, exemption, permit, declaration, filing, waiver
or other approval of any Governmental Authority or other Person is required to
be obtained by the Supporting Party in connection with the execution and
delivery of this Agreement, the performance by the Supporting Party of its
obligations hereunder and the consummation by the Supporting Party of the
transactions contemplated hereby.

 

(f)No Litigation. There is no Action pending or, to the knowledge of the
Supporting Party, threatened against the Supporting Party that would reasonably
be expected to have an adverse impact on the validity of this Agreement or any
action taken or to be taken by the Supporting Party in connection with this
Agreement.

 

3.Termination

 

This Agreement shall terminate upon the earlier to occur of the:

 

(a)Closing;

 

(b)date upon which the Merger Agreement is terminated in accordance with its
terms; or

 

(c)date upon which the Parties agree in writing to terminate this Agreement.

 

4.Successors and Assigns

 

(a)This Agreement becomes effective only when executed by each of the Parties.
After that time, it is binding on and enures to the benefit of the Parties and
their respective heirs, administrators, executors, legal representatives,
successors and permitted assigns.

 

(b)Neither this Agreement nor any of the rights or obligations under this
Agreement may be assigned or transferred, in whole or in part, by either Party
without the prior written consent of the other Party.

 

5.Disclosure and Announcement

 

(a)The Supporting Party hereby consents to: (i) details or a summary of this
Agreement being set out in any press release, information circular, including
the Circular, and court documents produced by the Company, LACQ or any of their
respective Affiliates in connection with the transactions contemplated by this
Agreement and the Merger Agreement and (ii) this Agreement being filed on SEDAR
or EDGAR solely to the extent required by Law.

 



4

 

 

(b)Either Party shall be permitted to make any public announcement with respect
to the transactions contemplated herein or pursuant to the Merger Agreement
without the prior written approval of the other Party if (i) the disclosure is
required by Law and (ii) the Party has first used its commercially reasonable
efforts to consult with the other Party about the form and substance of such
disclosure, subject to the overriding obligations of Laws.

 

6.Waiver of Claims against Trust Account

 

The Supporting Party hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind or nature whatsoever (each, a
“Claim”) in or to, and any and all right to seek payment of any amounts due to
it out of, the trust account established for the benefit of the public
stockholders of LACQ and into which substantially all of the proceeds of LACQ’s
initial public offering have been deposited (the “Trust Account”). The
Supporting Party hereby irrevocably waives any Claim it presently has or may
have in the future as a result of, or arising out of, this Agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

7.Expenses

 

Each of the Parties shall pay its own legal, financial, advisory, accounting and
other costs and expenses incurred in connection with the preparation, execution
and delivery of this Agreement.

 

8.Amendment

 

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by the Parties. No waiver of any provisions hereof by
either Party shall be deemed a waiver of any other provisions hereof by such
Party.

 

9.Specific Performance and Injunctive Relief

 

The Supporting Party agrees that irreparable harm may occur for which money
damages, even if available, would not be an adequate remedy at law in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached by the Supporting Party. It
is accordingly agreed that LACQ shall be entitled to seek injunctive relief,
specific performance or other equitable relief to prevent or restrain breaches
or threatened breaches of this Agreement, and to enforce compliance with the
terms of this Agreement without the proof of actual damages and without any
requirement for the securing or posting of any bond or other security in
connection with the obtaining of any such injunctive or other equitable relief.
Such remedies shall not be the exclusive remedies of LACQ for breach of this
Agreement, but shall be in addition to any other remedy to LACQ may be entitled
at Law, in equity or pursuant to this Agreement. The Supporting Party agrees
that it shall not oppose the granting of an injunction, specific performance and
other equitable relief as provided herein on the basis that (i) LACQ has an
adequate remedy at Law or (ii) an award of specific performance is not an
appropriate remedy for any reason at Law or equity.

 



5

 

 

10.Fiduciary Duties of Shareholders

 

Notwithstanding any provision of this Agreement to the contrary, a shareholder,
officer or director of the Supporting Party that is a director or officer of the
Company shall not be limited or restricted by this Agreement in the exercise of
his or her fiduciary duties as a director or officer of the Company.

 

11.Governing Law

 

(a)This Agreement is governed by and shall be interpreted and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

 

(b)Each Party irrevocably attorns and submits to the exclusive jurisdiction of
the British Columbia courts situated in the City of Vancouver and waives
objection to the venue of any proceeding in such court or that such court
provides an inconvenient forum.

 

12.Intepretative Provisions

 

In this Agreement:

 

(a)the insertion of headings and the division of this Agreement into Sections
are for convenience of reference only and shall not affect in any way the
meanings and interpretation of this Agreement;

 

(b)unless the contrary intention appears, words importing the singular include
the plural and vice versa and words importing genders shall include all genders;

 

(c)time shall be of the essence in this Agreement;

 

(d)references to the words “include”, “includes” or “including” shall be deemed
to be followed by the words “without limitation” whether or not they are
followed by those words or words of like import;

 

(e)references to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof; and

 

(f)references to a particular statute or Law shall be to such statute or Law and
the rules, regulations and published policies made thereunder, as now in effect
and as they may be promulgated thereunder or amended from time to time.

  

6

 

 

13.Notices

 

All notices and communications given or made pursuant hereto shall be in writing
and shall be deemed to have been duly given or made as of the date delivered or
sent if delivered personally or sent by email, or as of the following Business
Day if sent by prepaid overnight courier, to the parties hereto at the following
addresses (or at such other addresses as shall be specified by either party by
notice to the other given in accordance with these provisions):

 

(a)if to LACQ:

 

Leisure Acquisition Corp.

250 W. 57th Street

Suite 2223

New York, NY 10107

Attention: Daniel B. Silvers

E-mail: dsilvers@matthewslane.com

 

With copies to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Attention: Jeffrey A. Horwitz, Daniel I. Ganitsky

E-mail: jhorwitz@proskauer.com; dganitsky@proskauer.com

 

and to:

 

Miller Thomson LLP

Scotia Plaza

40 King Street West, Suite 5800

P.O. Box 1011

Toronto, Ontario M5H 3S1

Attention: Lawrence D. Wilder

E-mail: lwilder@millterthomson.com

 

(b)if to the Supporting Party:

 

c/o The Catalyst Capital Group Inc.

181 Bay Street Suite 4700

Bay Wellington Tower Brookfield Place

P.O. Box 792

Toronto, Ontrario M5J 2T3

 

With copies to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Zachary Judd and Matthew Dixon

Facsimile: (312) 993-9767

E-mail: zachary.judd@lw.com; matthew.dixon@lw.com

 

and to:

 

Bennett Jones LLP

#2500 - 666 Burrard Street

Vancouver, British Columbia V6C 2X8

Attention: Christian Gauthier

Facsimile: (604) 891-5100

E-mail: gauthierc@bennettjones.com

 



7

 

 

14.Severability

 

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision shall be severed from this Agreement and the remaining provisions
shall remain in full force and effect. Upon such determination that any term or
provision of this Agreement is invalid, illegal or incapable of being enforced,
the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.

 

15.Further Acts

 

Each Party shall, from time to time and at all times hereafter, at the request
of the other Party, but without further consideration, do all such further acts,
and execute and deliver all such further documents and instruments as may be
reasonably required in order to fully perform and carry out the terms and intent
hereof.

 

16.Entire Agreement

 

This Agreement constitutes the entire agreement between Parties hereto with
respect to the transactions contemplated by this Agreement and supersedes all
prior agreements, understandings and negotiations, whether oral or written, of
the Parties hereto.

 

17.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which is
deemed to be an original, and such counterparts together constitute one and the
same instrument. Transmission of an executed signature page by facsimile, email
or other electronic means is as effective as a manually executed counterpart of
this Agreement.

 

[Signature page follows.]

 

8

 

 



 

Yours truly, 

      THE CATALYST CAPITAL GROUP INC.         By: /s/ Gabriel de Alba   Name:
Gabriel de Alba   Title:   Authorized Signatory         CATALYST FUND II
PARALLEL   LIMITED PARTNERSHIP         By: /s/ Gabriel de Alba   Name: Gabriel
de Alba   Title:   Authorized Signatory         CATALYST FUND LIMITED
PARTNERSHIP II         By: /s/ Gabriel de Alba   Name: Gabriel de Alba  
Title:   Authorized Signatory         CATALYST FUND LIMITED PARTNERSHIP III    
    By: /s/ Gabriel de Alba   Name: Gabriel de Alba   Title:   Authorized
Signatory

  

Acknowledged and agreed to as of the date hereinabove mentioned.

 

LACQ: 

 



LEISURE ACQUISITION CORP.         Per: /s/ Daniel B. Silvers   Name: Daniel B.
Silvers   Title:  Chief Executive Officer  

  

9

 

